United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                          October 5, 2007

                                               Before

                               Hon. William J. Bauer, Circuit Judge

                               Hon. Ilana Diamond Rovner, Circuit Judge

                               Hon. Diane S. Sykes, Circuit Judge


No. 06-4266

UNITED STATES OF AMERICA,                                Appeal from the United States District
                  Plaintiff-Appellee,                    Court for the Southern District of Illinois.

       v.                                                No. 05 CR 30015

ANTHONY WOMACK, also known as                            David R. Herndon,
BIGMAN, also known as BIGS,                               Judge.
                 Defendant-Appellant.


                                             ORDER

        On August 17, 2007, defendant-appellant filed a petition for rehearing and petition for
rehearing en banc in connection with the above-referenced case. No judge in active service has
requested a vote on the petition for rehearing en banc and all of the judges on the original panel have
voted to deny rehearing. It is, therefore, ORDERED that the petition for rehearing and petition for
rehearing en banc are DENIED.

       IT IS FURTHER ORDERED that the opinion released on August 3, 2007, in connection with
the above-referenced case, is amended as follows:

       Page 2, the first sentence of the first paragraph should read:

        “The jury convicted Womack of conspiracy to distribute cocaine, finding by special verdict
that the amount of cocaine was in excess of five kilograms.”